IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLIAM ALLEN,                   §                             No. 399, 2014
                                 §
      Plaintiff Below,           §                             Court Below:
      Appellant,                 §
                                 §                             Court of Chancery
      v.                         §                             of the State of Delaware
                                 §
EL PASO PIPELINE GP COMPANY,     §                             C.A. No. 7520-VCL
L.L.C., RONALD L. KUEHN, JR.,    §
JAMES C. YARDLEY, JOHN R. SULT, §
DOUGLAS L. FOSHEE, D. MARK       §
LELAND, ARTHUR C. REICHSTETTER, §
WILLIAM A. SMITH, and EL PASO    §
PIPELINE PARTNERS, L.P.,         §
                                 §
      Defendants Below,          §
      Appellees,                 §
                                 §
      and                        §
                                 §
EL PASO PIPELINE PARTNERS, L.P., §
                                 §
      Nominal Defendant Below,   §
      Appellee.                  §

                                 Submitted: February 25, 2015
                                  Decided: February 26, 2014

Before HOLLAND, VALIHURA and VAUGHN, Justices, MEDINILLA and
COOPER, Judges constituting the Court en Banc.





    Sitting by designation pursuant to Del. Const. Art. IV § 12.
                                    ORDER

      This 26th day of February 2015, the Court, having considered this matter on

the briefs and the oral arguments of the parties, concludes that the same should be

affirmed on the basis of and for the reasons assigned by the Court of Chancery in

its Memorandum Opinion dated June 20, 2014, along with its implementing Final

Order and Judgment dated July 8, 2014.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery be, and the same hereby is, AFFIRMED.

                                             BY THE COURT:


                                             /s/ Karen L. Valihura
                                             Justice




                                         2